 HAMBURG SHIRTCORPORATION229Hamburg Shirt CorporationandClyda Faye Brown.Case 26-CA-3487JUNE 30, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN,AND JENKINSOn April 20, 1970, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceed-ing, finding that Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed inits entirety, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decisiontogether with a supporting brief, and Respondentfileda brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmedThe Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' recommendations, and conclu-sions of the Trial Examiner.ORDER1970, pursuant to a charge filed on September 19,1969, and a complaint issued on January 16, 1970.The complaint as amended at the hearing presentsthe following questions: (1) whether the Respon-dent, in violation of Section 8(a)(3) and (1) of theAct, refused to rehire the Charging Party, ClydaFaye Brown, on various occasions commencing inMarch 1969, and (2) whether the Respondentfurther violated Section 8(a)(1) of the Act bytelling Brown that it would not rehire her becauseof pending unfair labor practice charges.Upon the entire record and my observation ofthe witnesses, and upon due consideration of thebriefs filed by the General Counsel and the Respon-dent, I make the following.FINDINGS ANDCONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in the manufactureof shirts at its plant at Hamburg, Arkansas. During1969 the Respondent received at its plant directlyfrom out-of-State sources more than $50,000 worthof goods and materials, and during the same periodthe Respondent shipped in excess of $50,000 worthof finished products from its plant to out-of-Statedestinations.Upon the foregoing facts I find, as the Respon-dent admits, that it is engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.11.THE LABOR ORGANIZATION INVOLVEDThe Amalgamated Clothing Workers of America,AFL-CIO,hereinafter called the Union,isa labororganization within the meaning of Section 2(5) ofthe Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.In resolving a conflict in testimony between employee Brown and PlantManager James McNeely, the Trial Examiner relied in part on a letter writ-ten by Brown but incorrectly stated the letter was dated May 1968, insteadof May 1969, the date the letter was actually written However, the TrialExaminer's reliance was primarily on the substance of the letter and not itsdate, and in view of other stated reasons for his crediting of McNeely'stestimony, including his observations of the witnesses, we find no basis fordisturbing his credibility determinationStandard Dry Wall Products, Inc91 NLRB544,enfd 188F2d362(CA 3)TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE,TrialExaminer: This case washeard at Hamburg,Arkansas,on February 19,184 NLRB No. 26III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Board in a decision handed down onDecember 30, 1965 (156 NLRB 511 ), found thatthe Respondent had in various ways violated Sec-tion 8(a)(I ), (3), and (5) of the Act during an or-ganizin^ campaign carried on by the Union in 1964.The violations included promises of benefits,threats, interrogation aimed at coercing employeesinto rejecting the Union, illegal discharges, and anunlawful refusal to bargain collectively with theUnion. The Board's order in this case was enforcedin full on December 15, 1966, by the Court of Ap-peals for the District of Columbia Circuit (371 F.2d740)The Respondent commenced bargaining collec-tivelywith the Union in January 1967, and thenegotiations continued through April 1968. Brown,the Charging Party, was elected as a member of the427-835 O - 74 - 16 230DECISIONSOF NATIONALLABOR RELATIONS BOARDunion negotiating committee and attended approxi-mately 10 bargaining sessions. The parties failed toreach agreement,however,and a strike ensued.The strike failed to win the support of a majority ofthe employees and was unsuccessful.InMay 1968, the Union filed charges with theBoard'sRegional Director alleging that the Respon-dent had engaged in conduct which was violative ofSection 8(a)(1), (3), and(5) of the Act. After ahearing before a second Trial Examiner,the Board,on April 9,1969, issued its decision adopting thefindings of the Trial Examiner that the Respondenthad violated Section 8(a)(5) of the Act in one nar-row respect,i.e.,by refusing the Union permissionto have its own engineers make time and motionstudies in the plant.Inallother respects theRespondent was upheld in its contentions, includingthecontention that two employees had beendischarged for serious infractions of a plant ruleand not because of their union activities (175NLRB 284). This decision was upheld by the Courtof Appeals for the Eighth Circuit in a decisionhanded down on December 30, 1969 (419 F.2d1275).B.TheRefusal ToRehireClyda FayeBrown inAllegedViolationof Section 8(a)(3) and (1) of theAct1.Brown quits the Respondent's employ onApril 18, 1968Brown was hired about 2 weeks after the Respon-dent commenced operations in Hamburg in 1964.Brown, as Plant Manager McNeely admitted,developed into the Respondent's "top" topstitchingoperator. During April 1968, Brown had extensivedental work done, and on April 18 requested PlantManager James McNeely to grant her a leave ofabsence. Brown explained that she had had 11teeth pulled, was exhausted, and would be sick ifshe did not get some rest. There is a serious conflictin the testimony concerning the length of leave ofabsence requested.Brown testified that sherequested I week's leave. McNeely testified thatBrown requested an indefinite leave of absence.For reasons discussed below, I conclude that Mc-Neely's version is closer to the truth. McNeely toldBrown that he did not grant leaves of absence.Brown replied that in that event she would have toquit,and urged that he had granted leaves ofabsence to Faye Carpenter and Lou Taylor whentheir husbands were sick. McNeely argued that hehad let employees off for short stated periods oftime for specific reasons, but persisted in his refusalto grant Brown's request Brown angrily informedMcNeely that she was "fed up" with the plant andwould never seek work at the plant again. Brownspent the rest of the day breaking in Shelby Fer-guson on the topstitching operation and left theRespondent's employ at the end of the day. Noclaim is made in this case that the Respondent'srefusal to grant Brown a leave of absence wasmotivated by antiunion considerations.2.Brown seeks reemployment commencing inDecember 1968InDecember 1968, Brown telephoned McNeelyat the plant and told him she would like to go backto work around the first of the year.McNeely toldher that business was usually slow around the firstof the year and suggested that she call him aroundthe middle of January 1969. Brown next contactedthe Respondent about the middle of February whenshe went to the plant and spoke to McNeely aboutgoing back to work.Brown mentioned that she hadworked on several operations in the plant and waswilling to try almost any operation in the plant. Mc-Neely told Brown that he would find something andcallher.McNeely did not call Brown,however.Two weeks later,upon receiving a card from theArkansas Employment Division notifying her thattheRespondent was seeking experienced sewingmachine operators,Brown again went to the plantand talked with McNeely about going back towork.McNeely informed Brown that no openingwas available,but that he would try to findsomething.On March 17,1969, Brown called Mc-Neely at theplant and told him that she neededwork,and indicatedthat if workwas not going tobe available soon she would have to apply else-where.McNeely said that it would be best for herto do so. The next day Brown obtained a job at agarment factoryinLake Village,Arkansas, some32 miles from Brown's home in Hamburg. How-ever,Brown did not care for the 64-mile round tripto Lake Villageeach day, and notified her friend,LouiseGoody, a supervisor at the plant,that shestillwanted to go back towork for theRespondent.Brown's next contact with the Respondent con-cerning reemployment was made in a telephone callto McNeelyduring April1969. Whilethe foregoingfindings concerning Brown's earlierefforts to ob-tain reemployment at the Respondent'splant arebased on Brown'suncontradicted testimony, thetestimony concerningthe April 1969telephone callis sharply conflicting.Brown's testimony is as fol-lows:Ihad heard some rumors and I called Mr.McNeelythat date that I wanted to go to workat Hamburg.I told him I would like to ask himan honest question. Mr. McNeely said,"'If Ican answer you honestly I will." I asked him ifitwas because I was on the union negotiatingcommittee that he did not put me back towork.He kind of laughed and he said, "Nowyou know I can't come out and tell you that iswhy I am not putting you back to work." Buthe said,"Thereis still some charges against thecompany and until they are cleared up it isagainst my better judgment to put you back inthat plant."Iasked Mr.McNeely why hedidn't tell me HAMBURG SHIRTthat to begin with. Why he repeatedly told mehe would put me back to work. He said he justcouldn't tell me. I said, "You are telling menow," and I began to lose patience a little bit.But he said, "Well, I had to." And I says wellin other words I have to believe it is on ac-count of theunion.And he said, "Well, I didn'tsay that." I said, "Well, it is not from lowproduction." He said, "I can't say that becauseIgot two girls doing what you were doing."McNeely testified that Brown never questioned himas to whether herunionactivities were responsiblefor his failure to reemploy her and that he nevermentioned the pendency of charges against theRespondent in explanation of his refusal to take herback to work.Various factors impel me to accept McNeely'sversion of this telephone conversation in preferenceto Brown's. In the first place I conclude that Browntailored her testimony concerning the length of theleave of absence sought by her to fit the definitiongiven by McNeely in his testimony as to the onlykind of absence ever granted by him. Browntestified that when she quit in April she was tired offactorywork and did not have any intention ofgoing back to work for the Respondent. She had inmind trying to go to work in the local stores. Whenshe recovered, Brown did seek such work, butwithout success.Itwas not until December, some 8months after Brown quit that she first commu-nicated with McNeely about going back to work forthe Respondent.In these circumstancesIhave dif-ficulty in crediting Brown'stestimony that shemade it "very plain" that she was seeking just aweek's leave of absence.Iconclude that Brown was somewhat less thanfrank in another portion of her testimony. Itdeveloped at the hearing that in May 1968, afterBrown quit, she wrote Paul Bernstein, the head ofHamburg Shirt Corporation in New York City, alettercomplaining about the manner in whichRespondent's employees were treated. In the letterBrown stated, among other things, that when she"quitwork [she] decided then that [she] wasthrough with the union. If the women at HamburgShirt got a union it would be without any supportfrom [her]." However, at the hearing, Brown in ef-fect sought to disavow this statement and to make itappear that she had remained loyal to the Unionthroughout Brown's explanation of the inconsisten-cy between the above-quoted statement and hertestimony at the hearing is wholly unconvincing andraises grave doubts in my mind concerning Brown'sreliability as a witnessIhave carefully observed both McNeely andBrown as they were testifying and McNeely im-pressed me as attempting to testify frankly and tothe best of his recollection. On the other hand,Brown appeared to be willing to shade hertestimony in such a manner as to favor her case.For all of the foregoing reasons I reject Brown'stestimony thatMcNeely in effect attributed hisCORPORATION231refusal to reemploy her to the pendency of unfairlabor practice charges against the Respondent.On May 14, Brown went to the plant and againsought employment. McNeely informed her thattherewas still nothing for her.When Brownchecked with McNeely over the telephone later inMay, he informed her that "things were lookingup" and that he thought he could put her to workin a few weeks. Brown again communicated withMcNeely about the availability of a job atan "openhouse" held at the plant on May 30. McNeely toldBrown that he would let her know if anything cameup.As of the date of the hearing, the Respondentstill had not rehired Brown.3.The contentions of the parties; conclusionsThe Respondent does not dispute the fact thatBrown was a good worker and that it had jobsavailable which Brown was qualified to perform atsome of the times, at least, when Brown applied forreemployment. The Respondent admits that Brownwas active in union affairs and that it hadknowledge of her union activity. The Respondent,however, contends that it refused to rehire Brownsolely because none of the supervisors in the plant,and particularly her last supervisor, would have herin their departments.In support of its contention the Respondent relieson the testimony of all of its departmental super-visors and several of its employees. Willie Joe Hale,the supervisor in the subassembly department inwhich Brown last worked, testified that McNeelyconsulted her about taking Brown back in her de-partment and that she told McNeely that she didnot want Brown back. Hale explained to McNeelythat Brown persisted in telling her how to run herdepartment and in telling other employees how todo their jobs.Hale cited one instance in whichBrown refused to obey her instruction to turn thetop of the cuff without its being turned again andinsisted on the matter being taken up with McNee-ly.McNeely convinced Brown that she would haveto follow Hale's instructions. Hale further testifiedthat Brown resisted doing repairs at the time Halewanted them done, but ultimately ended up follow-ing Hale's instructions.According to Hale, Brown was very critical of thework of the employees whose operations precededBrown's on the line and was always telling themwhat they were doing wrong. At the same time, itappears from the credited testimony of ElizabethFairchild, whose operation followed that of Brownon the line, that.Brown was not always as careful asshe might have been to see to it that her finishedwork went on to the next operator in such shapethat it could readily be worked on. Fairchildtestified that she frequently had to pick Brown'sstitching out by hand before she could even start onher operationThis was not only very hard onFairchild's fingers, painful in fact, but it also adver- 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDsely affected Fairchild's piecework earnings. As aresultFairchild frequently complained to Haleabout the condition of the work coming fromBrown.McNeely questioned all four other departmentsupervisors about taking Brown in their depart-ments. All four replied that they did not want her intheir departments From their manner in testifyingconcerningMcNeely's inquiry of them aboutBrown it is evident that all four had strong feelingsagainst having Brown under their supervision. Oneof the four supervisors was Louise Goody, a long-time friend of Brown's. Goody twice told McNeelythat she did not want Brown in her department.Goody testified that when Brown had worked underher earlier Brown had not only had disagreementswith her but also with the other operators, as well.The General Counsel contends that the Respon-dent's refusal to rehire Brown, a concededly goodworker for whom work was available, was attributa-ble to her union activities. The General Counselpoints out that the Respondent never complainedto her about the problems she was allegedly causingwith supervisors and employees and that she wasnever warned about such conduct. The GeneralCounsel also relies in part on Brown's testimonythatMcNeely told her that he could not take herback because charges were pending against theRespondent. However, I have found that McNeelydid not make any such statement. Accordingly, theallegations of the complaint as amended basedthereon will be dismissed.Inweighing the opposing contentions of thepartiesseveralconsiderations standout.TheRespondent has not been found to have engaged inany conduct evidencing animus against the Unionsince 1964. (The findings of the Board and thecourt of appeals that the Respondent violated Sec-tion 8(a)(5) of the Act in 1968 by refusing to allowthe Union tohave its own engineers make time andmotion studies in the plant does not evidence suchanimus,inmy opinion.)Brown'sown testimonyreveals thata friendly relationshipbetween Brownand companynegotiatorsprevailed throughout the15months of negotiations in which she par-ticipated.Afterthe strikefailed,interest in unionactivitieswaned at the plant.At thetime Brownwas seeking reinstatement in 1969,unionactivitieshad become almost nonexistent, if not entirely so.At least there is no evidence in the record of any1969 union activities. The testimony of the Respon-dent's supervisors makes it abundantly clear thatthey regarded Brown as a "bossy" individual withan irrepressible tendency to interfere with theoperations under their supervision. While it appearsthat Brown was a very fast producer, the testimonyof the Respondent's officials demonstrates that theyregarded such advantage as being far outweighedby the disadvantage of having to deal with such adisruptive personality. Under all the circumstancesIconclude that the reason for the Respondent'srefusal to reemploy Brown was that its supervisorswereunwillingto undertake the supervision over adifficult personality, and that Brown's unionactivi-tiesover a year earlier were not a factor in theRespondent's decision.Accordingly, I concludethat the Respondent's refusal to rehire Brown wasnot violative of Section 8(a)(3) and (1) of the Act.Upon the foregoing findings and conclusions andthe entire record, and pursuant to Section 10(c) ofthe Act, there is hereby issued the following:RECOMMENDED ORDERThe complaint herein is hereby dismissed in itsentirety.